DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 2013/0232853).
Considering Claim 12:  Peterson et al. teaches a method for depolymerization of lignin where the lignin that is treated by a caustic that is barium hydroxide (¶0274).
Considering Claim 13:  Peterson et al. teaches recovering the caustic following the depolymerization step (¶0374).
Considering Claims 14 and 15:  Peterson et al. teaches the oxidation as occurring  at elevated temperature (¶0274) and teaches filtering the composition to recover the caustic at ambient temperature (¶0374), thus implicitly teaching a cooling step.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. (US 2013/0232853).
Considering Claim 1:  Peterson et al. teaches a method for depolymerization of lignin where the lignin that is treated by a caustic that is magnesium hydroxide, barium hydroxide, or calcium hydroxide (¶0274).
	Peterson et al. does not teach the caustic as being strontium hydroxide.  However, Peterson et al. teaches several other alkaline earth hydroxide compounds that would be expected to function similarly to strontium hydroxide, due to their chemical similarities as alkaline earth compounds. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 
Considering Claim 2:  Peterson et al. teaches recovering the caustic following the depolymerization step (¶0374).
Considering Claim 3:  Peterson et al. teaches the yield of monomer as being 5 to 50 weight percent of the dry lignin (¶0320).
Considering Claims 4 and 5:  Peterson et al. teaches the oxidation as occurring  at elevated temperature (¶0274) and teaches filtering the composition to recover the caustic at ambient temperature (¶0374), thus implicitly teaching a cooling step.

Allowable Subject Matter
Claims 6-11 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Considering Claim 6:  The prior art of record does not teach the claimed method for depolymerizing lignin, where the filtrate is reacted with carbon dioxide, then extracting the products of the reaction between the filtrate and carbon dioxide with an organic solvent.  The closest prior art is Peterson et al., discussed above.  Peterson et al. teaches that the filtrate comprising the caustic is sent to a caustic plant for recovery of the caustic (¶0381), but is completely silent towards the process for recovering the caustic in the plant.  The instant claims require specific steps that are not suggested in Peterson et al. or in the analogous art of record.  Claims 7-11 depend from claim 6.
Considering Claim 16:  The prior art of record does not teach the claimed method for depolymerizing lignin, where the filtrate is reacted with carbon dioxide, then extracting the products of the reaction between the filtrate and carbon dioxide with an organic solvent.  The closest prior art is Peterson et al., discussed above.  Peterson et al. teaches that the filtrate comprising the caustic is sent to a caustic plant for recovery of the caustic (¶0381), but is completely silent towards the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767